ON appellant’s motion for rehearing
DAVIDSON, Judge.
We have again examined this entire record, and remain convinced that a correct conclusion was reached originally.
We are unable to agree with appellant that the reference to the state’s witness as “a black negro” had the effect of appealing to racial discrimination or race prejudice.
As we view this record, the reference was made for the purpose of identifying the witness whose name counsel for the state did not, at that time, recall.
Appellant’s motion for rehearing is overruled.